Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 01/29/21 and examiner's initiative interview held on 01/26/22.
Claims 1-12 & 14-29 are under examination.
Claims 1, 3, 12, 14-15, 19, 24 & 29 are currently amended and claims 13 & 30 are currently cancelled. 


Information Disclosure Statement
5.	The information disclosure statement(s) submitted on 05/07/21 have being considered by the examiner and are made of record in the application file. 

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
7.	The drawings filed on 11/12/20 & 01/29/21 are accepted by the examiner.


EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
9.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Yeung Derek (REG. NO. 57, 472) on 01/26/22.
10.	The claims (1, 3, 12-15, 19, 24 & 29-30) are amended as follow:
1.	(Currently Amended) A method of wireless communication  at a user equipment (UE), the method comprising:
detecting a beam failure on a connected beam;
transmitting a beam failure recovery request, wherein the beam failure recovery request includes an indication of a candidate beam;
receiving a first message including a beam failure recovery response and a second message including downlink control information (DCI) for scheduling a physical downlink shared channel (PDSCH); and
applying the candidate beam to the PDSCH when the second message is received at least a predetermined number of symbols after receiving the first message.
3.	(Currently Amended) The method of claim 2, further comprising: 
receiving a TCI states activation [[/]] or deactivation message; and
utilizing the TCI state configuration field in a later received DCI for beam determination in response to receiving the TCI states activation [[/]] or deactivation message.
Currently Amended) A method of wireless communication  at a base station, the method comprising:
receiving a beam failure recovery request from a user equipment (UE) based on a beam failure on a connected beam, wherein the beam failure recovery request includes an indication of a candidate beam; and
transmitting, to the UE, a first message including a beam failure recovery response and a second message including downlink control information (DCI) for scheduling a physical downlink shared channel (PDSCH)[[.]],
the second message is transmitted at least a predetermined number of symbols after the first message is transmitted, and the DCI includes a transmission configuration indication (TCI) state configuration field.
13.	(Canceled).
14.	(Currently Amended) The method of claim [[13]] 12, wherein the predetermined number of symbols is based on a beam switch latency threshold for the UE.
15.	(Currently Amended) The method of claim [[13]] 12, wherein the predetermined number of symbols comprises twenty-eight (28) symbols.
19.	(Currently Amended) The method of claim [[12]]18, wherein the connected beam is a beam of the SCell.
24.	(Currently Amended) The UE of claim 21, wherein the processor and the memory are further configured to: receive a TCI states activation[[/]] or deactivation message; and
utilize a transmission configuration indication (TCI) state configuration field in a later received DCI for beam determination in response to receiving the TCI states activation[[/]] or deactivation message.
Currently Amended) A base station for wireless communication in a wireless communication network, comprising:
a wireless transceiver;
a memory; and
a processor communicatively coupled to the wireless transceiver and the memory, wherein the processor and the memory are configured to:
receive a beam failure recovery request from a user equipment (UE) based on a beam failure on a connected beam, wherein the beam failure recovery request includes an indication of a candidate beam, and
transmit, to the UE, a first message including a beam failure recovery response and a second message including downlink control information (DCI) for scheduling a physical downlink shared channel (PDSCH)[[.]],
the second message is transmitted at least a predetermined number of symbols after the first message is transmitted, and the DCI includes a transmission configuration indication (TCI) state configuration field.
30.	(Canceled).


Allowable Subject Matter
11.	Claims 1-12 & 14-29 are allowed.
12.	The following is a statement of reasons for the indication of allowable subject matter: 
13.	Amended claim 1, 12, 21 & 29 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
	In claims 1 & 21: “apply the candidate beam to the PDSCH when the second message is received at least a predetermined number of symbols after receiving the first message” in combination with other limitations recited as specified in claims 1 & 21.
15.	In claims 12 & 29: “wherein the second message is transmitted at least a predetermined number of symbols after the first message is transmitted, and wherein the DCI includes a transmission configuration indication (TCI) state configuration field” in combination with other limitations recited as specified in claims 12 & 29.
16.	In claims 1 & 21: Note that the first closest prior art Chunxuan, International Publication No. WO 2018/204255 A1 discloses a user equipment (UE) (See FIG. 1B & Para. 0037; WTRU 102) for wireless communication in a wireless communication network, comprising: 
a wireless transceiver (See FIG. 1B & Para. 0037; WTRU includes a Transceiver 120); a memory (See FIG. 1B & Para. 0037; WTRU includes memory 130 & 132); and 
a processor (See FIG. 1B & Para. 0037; WTRU includes Processor 118) communicatively coupled to the wireless transceiver and the memory, wherein the processor and the memory are configured to: 
detect a beam failure on a connected beam (See FIG. 14 & Para. 0088-0089; the WTRU performs beam failure detection and monitors a beam failure detection, wherein beam failure event occurs, for example, when a quality of one or more beam pair links of an associated control channel may fall below one or more thresholds or otherwise satisfy one or more trigger conditions), 
transmit a beam failure recovery request (See FIG. 11, Para. 0110 & 0143; transmitting beam failure recovery request message), wherein the beam failure recovery request includes an (See Para. 0127; beam failure recovery request message includes a candidate transmission beam ID), 
receive a first message including a beam failure recovery response (See FIG. 11 & Para. 0145; receive a beam failure recovery response message) and a second message including downlink control information (DCI) for scheduling a physical downlink shared channel (PDSCH) (See Para. 0170; implicitly discloses reception of DL data channel via DCI (downlink grants)).
Note that the second prior art Li (US 2019/0268061) discloses receive a second message including downlink control information (DCI) for scheduling a physical downlink shared channel (PDSCH) (See Para. 0044 & 0066; PDSCH carries data and higher signaling to the UE and DCI) and 
apply the candidate beam to the PDSCH when the second message is received at least a predetermined number of symbols after receiving the first message (See Para. 0044; a UE can be configured up to M TCI-States by higher layer signaling to decode PDSCH according to a detected PDCCH with downlink control information (DCI) intended for the UE and the given serving cell).
Note that the third prior art, Jung (US 2019/0081753 A1) discloses the message is received a predetermined number of symbols (See Para. 0071; Beam sweeping operation of covering a spatial area, with beams transmitted and/or received during a time interval in a predetermined way).
17.	In claims 12 & 29: Note that the first closest prior art Chunxuan, International Publication No. WO 2018/204255 A1 discloses a base station (See FIG. 1 & Para. 0044; base station) for wireless communication in a wireless communication network, comprising: 
(See FIG. 1 & Para. 0044; base station includes a transceiver); 
a memory (See FIG. 1 & Para. 0044; base station includes a memory); and
 a processor (See FIG. 1 & Para. 0044; base station includes a processor) communicatively coupled to the wireless transceiver and the memory, wherein the processor and the memory are configured to: 
receive a beam failure recovery request from a user equipment (UE) based on a beam failure on a connected beam, wherein the beam failure request includes an indication of a candidate beam (See FIG. 14 & Para. 0088-0089; the WTRU performs beam failure detection and monitors a beam failure detection, wherein beam failure event occurs, for example, when a quality of one or more beam pair links of an associated control channel may fall below one or more thresholds or otherwise satisfy one or more trigger conditions), and 
transmit, to the UE, a first message including a beam failure recovery response (See Para. 0127; beam failure recovery request message includes a candidate transmission beam ID) and
Note that the second prior art Li (US 2019/0268061) discloses a second message including downlink control information (DCI) for scheduling a physical downlink shared channel (PDSCH) (See Para. 0044; a UE can be configured up to M TCI-States by higher layer signaling to decode PDSCH according to a detected PDCCH with downlink control information (DCI) intended for the UE and the given serving cell).
Note that the third prior art, Jung (US 2019/0081753 A1) discloses the message is received a predetermined number of symbols (See Para. 0071; Beam sweeping operation of covering a spatial area, with beams transmitted and/or received during a time interval in a predetermined way).
 18.	Thus, neither Chunxuan, Li nor Jung, individually or in combination disclose or render obvious the above italic limitations as claim in claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Jeon et al. 2020/0351955 A1 (Title: Random access response reception for a two-step random access procedure) (See FIG. 3 & Para. 0289, 0291 & 0293).
B.	Dinan et al. 2019/0253986 A1 (Title: Beam failure report) (See FIG. 1 & Para. 0289 & 0293).
C.	Zhou et al. 2019/0208436 A1 (Title: Activation/deactivation of semi-persistence channel state information report).

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469